DETAILED ACTION
This office action has been issued in response to communications received on 7/19/2018, a preliminary amendment received 3/05/2020 and an Examiner’s interview conducted 2/3/2021.  Claims 1-5 and 10-14 were cancelled via the preliminary amendment.  Claims 6, 9 and 15-17 were amended.  New claims 21-30 were added.  Claims 6-9 and 15-30 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Swartz on 2/3/2021.
Claims 6-9, 15-18, 21, 25-26 and 30 have been amended.  This application has been amended as follows:
6.	A method, comprising: 
receiving, by a computing device of a verifier, a signed version of a token, a public electronic address corresponding to 
successfully validating, by the verifier computing device, that a key of the principal was used to sign the signed version of the token; 
an address of a validating organization and a ledger identifier of the principal wherein the non-expired transaction in the digital distributed secure ledger comprises comprising one or more of an encrypted version of a unique identifier of the principal computing device and a unique identity of the principal; and
 verifying, by the verifier computing device, that the obfuscated attribute was derived from the crypto-variable in order to verify the unique identity of the principal.

7. (Currently Amended) The method of claim 6, further comprising: sending, by the verifier computing device to the principal computing device, the token and one or more keys, each of the one or more keys corresponding to a part of the unique identity of the principal

8. (Currently Amended) The method of claim 7, wherein, in the receiving step, the verifier computing device further receives from the principal computing device, one or more attributes of or associated with the principal 

9. (Currently Amended) The method of claim 8, wherein the crypto-variable is a salt used to enrich a salted hash function and wherein the salt enriched salted hash function generates the obfuscated unique identity of the principal.

15. (Currently Amended) A system, comprising: 
an arithmetic/logic unit ("ALU") to perform one or more mathematical operations and compare selected variables;  
2a register to hold a value from a comparison of selected variables performed by the ALU; 

an address bus to provide a location address to memory for a read or write operation; and 
a data bus to provide or access data for a write or read operation to or from memory, wherein: 
as a part of a transaction, the system:
receives a signed version of a token, a public electronic address of 
 successfully validates, by the ALU by comparing, using the register, the received version of the token with a version of the token generated by the ALU using a key of the principal, that a key of the principal was used to sign the signed version of the token; 
in response to the successful validation that the key of the principal was used to sign the signed version of the token, determines that a non-expired transaction in a digital distributed secure ledger corresponds to an address of a validating organization and a ledger identifier of the principal  wherein the non-expired transaction in the digital distributed secure ledger comprises comprising one or more of an encrypted version of a unique identifier of the principal computing device and a unique identity of the principal; and 
verifies that the obfuscated attribute was derived from the crypto-variable in order to verify the unique identity of the principal.

16. (Currently Amended) The system of claim 15, wherein the system sends, to the principal computing device, the token and one or more keys, each of the one or more keys corresponding to a part of the unique identity of the principal

17. (Currently Amended) The system of claim 16, wherein the system further receives from the principal computing device, one or more attributes of or associated with the 

18. (Currently Amended) The system of claim 17, wherein the crypto-variable is a salt used to enrich a salted hash function and wherein the salt enriched salted hash function generated the obfuscated unique identity of the principal.

21. (Currently Amended) The method of claim 6, further comprising: sending, to the principal computing device, an attribute request and a blockchain address verification address comprising an unsigned version of the token, a set of attributes comprising a set of keys to be validated, each corresponding to a part of the unique identity of the principal

25. (Currently Amended) The method of claim 24, wherein in the verifying, the verifier computing device verifies the hashes of the one or more secret salts and values corresponding to the set of keys and applies the following rules: when the verification is successful, the unique identity of the principalunique identity of the principal

26. (Currently Amended) The system of claim 15, wherein the system further sends, to the principal computing device, an attribute request and a blockchain address verification address comprising an unsigned version of the token, a set of attributes comprising a set of keys to be validated, each corresponding to a part of the unique identity of the principal

30. (Currently Amended) The system of claim 29, wherein the system verifies the hashes of the one or more secret salts and values corresponding to the set of keys and the unique identity of the principalunique identity of the principal

Allowable Subject Matter
Claims 6-9 and 15-30 are allowed in light of the Examiner’s amendments herein, the newly filed IDS and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 6 and 15 are allowed for reasons explained below.  
As to independent claims 6 and 15, the prior art including Bankston (US 2017/0161734), and Andrade (US 2018/0240107), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Bankston (prior art on the record) teaches a digital currency system using cryptocurrency payment network techniques.  A processor and authentication module receive a digitally signed request message that has a nonce signed with a private key, validate that the key of the sender was used to sign the message and nonce and, in response to successfully validating the message, use rules and transactions stored in encrypted ledger entries to verify authorization of the sender to perform the transaction.  Part of verifying authorization to perform the transaction involves determining the role the sender.  When the sender is determined to be a redeemer, the authentication module determines whether the redeemer is authorized to receive payment from the 
Andrade (prior art on the record) teaches a method for personal identification and verification in order to restrict transactions of cryptography-based electronic money.  Bitcoin is cryptographic-based electronic money and includes a payment system composed of a decentralized peer-to-peer transaction network for recording and verifying money transactions.  Each bitcoin owner is assigned their own bitcoin addresses.  Ownerships are recorded using bitcoin addresses of the owners in a public ledger of all bitcoin transactions – a blockchain.  A bitcoin owner can sign transactions using their private key in order to send an amount of bitcoins recorded at his/her bitcoin address to another bitcoin address.  Anyone in the transaction network can verify that the signature of the bitcoin owner was valid to determine if the transaction is valid.  Upon registering with the ledger system, a user authenticates their identity, creates a credential and submits the credential to central approval servers.  The credential comprises a label and a password and can be changed by the user in order to prevent 
None of the prior art of record cited above teaches all of the combination of non-obvious features of independent claims 6 and 15 of the present invention: 
“receiving, by a computing device of a verifier, a signed version of a token, a public electronic address corresponding to a computing device of a principal, and a crypto-variable;” “successfully validating, by the verifier computing device, that a key of the principal was used to sign the signed version of the token;” “in response to the successful validation that the key of the principal was used to sign the signed version of the token, determining, by the verifier computing device, that a non-expired transaction in a digital distributed secure ledger corresponds to an address of a validating organization and a ledger identifier of the principal, wherein the non-expired transaction in the digital distributed secure ledger comprises an obfuscated attribute comprising one 

None of the prior art of record or in the newly filed IDS, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 6-9 and 15-30 are hereby allowed in view of the Examiner’s amendments herein and the Examiner’s reasons for allowance disclosed herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438